DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 09/29/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to include all of the limitations of claim 1, because claim 1 requires the lithium composite oxide to include cobalt, however the range 0≤x≤0.50 recited in claim 2 allows the amount of cobalt to be zero. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the core region" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the interface" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface" in the third line.  There is insufficient antecedent basis for this limitation in the claim. It is uncertain whether or not this limitation refers to the same “surface region” recited in claim 1.
Claim 4 recites the limitation "the secondary particle" in the third line.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear to which secondary particle among the “secondary particles” recited in claim 1 this limitation refers.
Claim 4 recites that a coating layer “covers at least a part of the interface between the primary particles and the surface of the secondary particle”. It is ambiguous whether this means that the coating layer both covers an interface between adjacent primary particles and covers the surface of the secondary particle, or if it refers to an interface that is disposed between the primary particles and the surface secondary particle.
Claim 6 recites a first oxide layer covering “at least a part of the surface of the secondary particle”, and also a second oxide layer covering at least a part of “the surface of the secondary particle not covered by the first oxide layer”. These limitations are inconsistent, because “at least a part” encompasses both a part and also an entirety. As such, the claim encompasses an embodiment in which the first oxide layer covers the entire surface of the secondary particle, and in this case, the claimed “surface of the secondary particle not covered by the first oxide layer” cannot exist.
Claim 6 recites “at least one oxide represented by Formula 2”. It is ambiguous whether or not this refers to the same “at least one oxide represented by Formula 2” previously recited in claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0209771 A1 (Shizuka).

    PNG
    media_image1.png
    519
    595
    media_image1.png
    Greyscale

Regarding claim 1, Shizuka discloses a lithium composite oxide (lithium transition metal-based compound) [0260], [0261] comprising primary particles enabling lithium intercalation and deintercalation (allowing elimination and insertion of lithium ions) and secondary particles formed by aggregating the primary particles (primary particles are aggregated to form secondary particles) [0260], wherein the lithium composite oxide comprises i) nickel (Ni) and cobalt (Co), ii) at least one selected from manganese (Mn) and aluminum (Al) (LiMO2, M is Li, Ni, Mn and Co, for example Li(Li0.024Ni0.489Mn0.293Co0.194)O2, Li(Li0.058Ni0.423Mn0.427Co0.092)O2) [0261], [0311]-[0312], [0667], [0696] and iii) boron (B) (other elements, B is particularly preferably selected, the content thereof is usually 0.001 mol% or more and 20 mol% or less, and may localize at particle surfaces) [0279]-[0280], [0667], [0696], and the atomic ratio of boron (B) and nickel (Ni) in a surface region of the lithium composite oxide satisfies 0.2 ≤ B/Ni ≤ 29.0 (in Example 3, when the total molar ratio of (Ni, Mn, Co) was 1, the molar ratio of B was 0.96 mol% and the atomic ratio of B on the primary particle surface was 32.0 times the atomic ratio (B/(Ni+Mn+Co)) of B in the entire particles, such that for Li(Li0.024Ni0.489Mn0.293Co0.194)O2, the ratio of B/Ni in a surface region is about 0.6. In Example 12, the graph shows that the ratio of B/(Ni+Mn+Co) at the outermost surface is 1, such that for Li(Li0.058Ni0.423Mn0.427Co0.092)O2, the claimed B/Ni is about 2.2) [0667], [0696]. See Fig. 59.
Regarding claim 2, Shizuka further discloses that the lithium composite oxide is represented by Formula 1 (the lithium transition metal-based compound powder is represented by LiMO2 where M is an element constituted by Li, Ni, Mn and Co, the Mn/Ni molar ratio is usually 0.8 or more and 1.5 or less, the Co/(Mn+Ni+Co) molar ratio is usually 0 or more and 0.35 or less, and the Li molar ratio in M is 0.001 or more and 0.2 or less, and the content of B is usually 0.001 mol% or more and 20 mol% or less) [0311]-[0312], [0279]-[0280].
Regarding claim 3, Shizuka further discloses that the atomic ratio (B/Ni) of boron (B) and nickel (Ni) in the lithium composite oxide has a gradient that decreases from the surface region of the lithium composite oxide to the core region of the lithium composite oxide (the B may localize at particle surfaces) [0279]-[0280]. See Fig. 59.
Regarding claim 4, Shizuka further discloses a coating layer in which a boron (B)-containing oxide is present, which covers at least a part of the interface between the primary particles and the surface of the secondary particle (the B may localize at particle surfaces of the composite oxide powder) [0279]-[0280].
Regarding claim 5, Shizuka further discloses that the coating layer further comprises at least one oxide represented by Formula 2 (for example, Li2WO4 is particularly preferred as an additive that is concentrated at surface portions of the primary particles, and is equivalent to the claimed Formula 2 when M3 is W, a=2, b=1 and c=4) [0277], [0281].
Regarding claim 6, Shizuka further discloses that the coating layer comprises a first oxide layer covering at least a part of the surface of the secondary particle and a second oxide layer covering at least a part of the surface of the secondary particle not covered by the first oxide layer and the surface of the first oxide layer, wherein at least one oxide represented by Formula 2 is present in the first oxide layer and the boron-containing oxide is present in the second oxide layer (oxide additives may be used alone or in combinations of two or more and are preferably concentrated at surface portions of the primary particles, and other elements such as B may localize at particle surfaces, such that portions of the surface may be chosen arbitrarily to read on the first oxide layer and second oxide layer as claimed. Any portion of the disclosed composite oxide that includes B reads on the “boron-containing oxide” as claimed, and the disclosed additives and/or portions of the disclosed composite oxide including the disclosed additive elements and/or other elements read on the claimed Formula 2) [0277], [0281], [0279].
Regarding claim 7, Shizuka further discloses a lithium secondary battery [0549] using a positive electrode comprising the lithium composite oxide [0537].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727